Exhibit 10.128

FIRST AMENDMENT TO SUBLEASE AGREEMENT




THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) is made and entered
into as of the 10th day of September, 2015, (the “Execution Date”) but effective
upon the Effective Date (as hereinafter defined), by and between ADK GEORGIA,
LLC, a Georgia limited liability company (“Sublessor”) and LC SNF, LLC, a
Florida limited liability company (“Sublessee”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain lease dated August 1, 2010, as amended (the
“Master Lease”), Sublessor leased from William F. Foster (“Landlord”) the
premises described in the master Lease;


WHEREAS, Sublessor and Sublessee have entered into that certain Sublease
Agreement dated October 31, 2014 for that certain skilled nursing facility
located at 245 Highway 19, Lumber City, Georgia 31549 (the “Sublease”); and


WHEREAS, Sublessor and Sublessee desire to amend the Sublease as hereinafter set
forth.
    
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Sublessor and
Sublessee, intending to be legally bound, do hereby covenant and agree as
follows:


1.Capitalized Terms. Unless otherwise defined herein, all capitalized words and
phrases used herein shall have the same meanings ascribed to them in the
Sublease.


2.Effective Date. This Amendment shall become effective upon Landlord’s written
approval (such date is referred to herein as the “Effective Date”).


3.Term. Section 2 of the Sublease is hereby deleted in its entirety and the
following substituted in lieu thereof:


2.    Term. A “Lease Year” is the twelve (12) month period commencing on
November 1 and each anniversary thereof during the Term. The “Term” commenced on
November 1, 2014 and ends on August 31, 2027, unless sooner terminated as
provided herein. This Sublease is subject to the Master Lease and all of the
terms, covenants and conditions in the Master Lease are applicable to this
Sublease with the same force and effect as if Sublessor were the lessor under
the Master Lease and Sublessee were the lessee thereunder.



HNZW//3583-1

--------------------------------------------------------------------------------



4.Rent. Section 3 of the Sublease is hereby deleted in its entirety and the
following is inserted in lieu thereof:


3.    Rent. During the Term, Tenant shall pay in advance to Landlord on or
before the first day of each month the following amounts as Rent:
3.1    First Lease Year. Commencing with the Rent due on November 1, 2014, Rent
shall be equal to Seventy Thousand Hundred and 00/100 Dollars ($70,000.00) per
month through October 31, 2015 (the first “Lease Year”).




3.2    Subsequent Lease Years. Commencing on November 1, 2015 and continuing
during the Lease Years two (2) through five (5), Rent shall increase each Lease
Year by two percent (2%) over Rent paid during the immediately preceding Lease
Year. Commencing with the sixth (6th) Lease Year and during each subsequent
Lease Year through the end of the Term, Rent shall increase each Lease Year by
two and one-half percent (2.5%) over Rent paid during the immediately preceding
Lease Year.


5.Security Deposit. Section 7 of the Sublease is hereby deleted in its entirety
and the following is inserted in lieu thereof:


7.    Security Deposit. Sublessee has deposited with Sublessor and shall
maintain during the Term the sum of Seventy Thousand and 00/100 Dollars
($70,000.00) as a security deposit (the “Security Deposit”) against the faithful
performance by (i) Sublessee of its obligations under this Sublease and (ii) any
affiliate of Sublessee under any lease or sublease with Sublessor or any
affiliate of Sublessor.
 
6.Default. Section 14 of the Sublease is hereby deleted in its entirety and the
following is subtracted in lieu thereof:


(a)    The following shall be deemed to be events of default by Sublessee: (i)
Sublessee shall fail to pay when due any installment of Base Rent or any other
charge or assessment against Sublessee pursuant to the terms of this Sublease
and such failure shall continue for a period of five (10) days after Sublessor’s
notice to Sublessee thereof; (ii) Sublessee shall fail to comply in every
respect with any term, provision, covenant, or warranty made under this Sublease
by Sublessee and shall not cure such failure within thirty (30) days after
notice thereof to Sublessee; provided that if any such failure is not curable by
its nature within such thirty-day period, then Sublessee shall have such
additional time as necessary to cure the same; (iii) Sublessee shall fail to
comply in any respect with any term, provision, covenant or warranty under the
Master Lease; (iv) Sublessee shall do, or permit to be done anything which
creates a lien upon the Premises which lien is not removed by payment or bond
within twenty (20) days after Sublessee receives notice thereof or (v) a
material default by Sublessee or any affiliate of Sublessee under any other
lease, sublease, agreement or obligation between it and Sublessor or any of
Sublessor’s affiliates which is not cured within any applicable cured period
specified therein.

HNZW//3583-1    2



--------------------------------------------------------------------------------





(b)    Upon the occurrence of an aforesaid events of default, Sublessor shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever: (i) terminate this Sublease, in which event
Sublessee shall immediately surrender the Premises to Sublessor, and if
Sublessee fails to do so, Sublessor may without prejudice to any other remedy
which it may have for possession or arrearage in Base Rent, enter upon and take
possession of the Premises and expel or remove Sublessee and any other person
who may be occupying the Premises or any part thereof, by force, if necessary,
as permitted by Georgia law without being liable for prosecution or any claim of
damages therefor; Sublessee hereby agreeing to pay to Sublessor on demand the
amount of all Base Rent and other charges accrued through the date of
termination; (ii) enter upon and take possession of the Premises and expel or
remove Sublessee and any other person who may be occupying the Premises or any
part thereof, by force, if necessary, as permitted by Georgia law, without being
liable for prosecution or any claim of damages thereof and, if Sublessor so
elects, relet the Premises on such terms as Sublessor may deem advisable, in its
sole discretion, without advertisement, and by private negotiations provided
that if Sublessor succeeds in re-letting the Premises and receives the rent
therefor, Sublessee hereby agrees to pay to Sublessor the deficiency, if any,
between all Rent reserved hereunder and the total rental applicable to the Term
hereof obtained by Sublessor through such re-letting, and Sublessee shall be
liable for Sublessor's expenses in restoring the Premises and all costs incident
to such re-letting; (iii) enter upon the Premises by force if necessary as
permitted by Georgia law, without being liable for prosecution or any claim of
damages therefor, and do whatever Sublessee is obligated to do under the terms
of this Sublease; and Sublessee agrees to reimburse Sublessor on demand for any
expenses including, without limitation, reasonable attorney's fees which
Sublessor may incur in thus effecting compliance with Sublessee's obligations
under this Sublease and Sublessee further agrees that Sublessor shall not be
liable for any damages resulting to Sublessee from such action.


(c)    Notwithstanding any provision hereof, in the event (i) Sublessee defaults
under this Sublease and/or the Master Lease or (ii) the entering into of this
Sublease results in Lessor giving notice of default under the Master Lease,
Sublessor shall have the right to terminate this Sublease immediately.


(d)    The remedies provided for herein are cumulative and in addition to any
other remedy provided by law or at equity. No action taken by or on behalf of
Sublessor shall be construed to be an acceptance of a surrender of this
Sublease. Forbearance by Sublessor to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such default.


7.Agreement in Effect. Except as herein specifically provided, all other terms
and provisions of the Sublease shall remain in full force and effect, and are
hereby ratified and reaffirmed by the parties.






[Signatures on Following Page]

HNZW//3583-1    3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.




SUBLESSOR:




ADK GEORGIA, LLC,
a Georgia limited liability company


 
By:    /s/ William McBride
Name:    William McBride
Title:    Manager






SUBLESSEE:




LC SNF, LLC,
a Florida limited liability company




By:    /s/ Bruce Wertheim
Name:    Bruce Wertheim
Title:    Manager











HNZW//3583-1    4

